DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 23-29, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 has been amended to recite illumination of a specimen at a focal point, “wherein the focal point is common to the dark field light path and the bright field light path require no movement of mechanical or optical components.”  This limitation is not clear.  For purposes of examination, it will be assumed that this is meant to recite that no movement of mechanical or optical components is necessary to switch between dark field and bright field illumination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-29, and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Loewke et al, US Pub No. 20140106389 in view of Rudolph et al., US Pub No. 20090034248

As to claim 21 Loewke discloses a method of assessing biological samples for developmental viability utilising microscopy, the method comprising the steps of:
capturing bright field and dark field images of a biological sample within a time lapse measurement interval ([0096]-[0102] – bright and dark field images are captured during embryo observation); 
wherein the step of capturing bright field and dark field images comprises the following steps
selectively activating a bright field illumination device (Fig. 30: 3009) and a dark field illumination device from a combined illuminator (Fig. 30: 3000) ([0101]-[0102] – bright or dark field lighting is selectively activated from combined illuminator assembly 3000);
selectively illuminating a dark field and a bright field light path, respectively ([0102]), through a composite bright field and dark field lens system of the combined bright field and dark field illuminator (Fig. 30), wherein the composite lens system comprises a first lens for focussing bright field illumination from the bright field illumination device to form a bright field light path (Fig. 30: 3012; [0099] – in the bright field mode of illumination, light from bright field light source 3009 is focused by condenser lens 3012, forming a bright field light path) and a second aspherical lens arrangement (Fig. 30: 3004) that is disposed concentrically around the bright field light path for focussing dark field illumination from the dark field illumination device to form a dark field light path ([0096]-[0097] – collimating lens 3004 is coaxial with (shares the same center with, thus is disposed concentrically to) the bright field light path.  In the dark field mode of illumination, light from LED 3002 passes through aperture 3008 (see Fig. 31) to form a dark field light path.  This light is focused on sample 520) and enabling the capture of bright field and dark field images of the biological sample ([0101]-[0102]);
capturing time lapse images of dark field and bright field illumination, respectively, of a biological specimen positioned at a focal point of the composite lens system ([0101]) wherein the focal point is common to the dark field light path and the bright field light path (Fig. 30) require no movement of mechanical or optical components ([0101]).
Loewke fails to disclose that the combined illuminator has a dark field illumination device disposed concentrically around the bright field illumination device.
However, in an analogous art, Rudolph discloses a microscope with a combined illuminator having a dark field illumination device disposed concentrically around the bright field illumination device ([0012], [0042]; Fig. 2-3 – LEDs are controllable to emit bright- or dark-field illumination).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Loewke with the teachings of Rudolph, the motivation being to enable selectable illumination with low cost, low power, long-life and simply-controllable LEDs (see Rudolph [0012]).  The skilled artisan would further have recognized that replacement of the illumination assembly 3000 in Loewke with the device of Rudolph Fig. 2-3 would have resulted in a more compact system.

As to claim 23 Loewke discloses that the dark field light source and the bright field light source are in isolation from each other (Fig. 30 and 31 and their description – bright and dark field light sources are physically separated, thus are in isolation).

As to claim 24 Loewke discloses that the dark field light path and the bright field light path are in isolation from each other (Fig. 30 and 31 and their description).

As to claim 25 Loewke discloses that the isolation is one or a combination of:
optical; electrical; thermal (Fig. 30 and 31 and their description – light sources are isolated optically and electrically).

As to claim 26 Loewke discloses that the isolation is one or a combination of:
optical; electrical; thermal (Fig. 30 and 31 and their description – light paths are optically isolated).

	As to claim 27 Loewke discloses that the step of selectively activating a dark field illumination device and a bright field illumination device comprises independently controlling the illumination devices by one or a combination of: software control; electrical switch control, and; mechanical switch control ([0181]).

As to claim 28 Loewke discloses: generating a data set comprising a combination of captured bright field and dark field images from a plurality of time lapse measurements, and; selectively displaying one or a combination of captured images from the data set for analysis ([0091]-[0093]; Fig. 12-17).

As to claim 29 Loewke discloses that the time lapse measurement interval is about 5 minutes ([0086]).

As to claim 39 the system of Loewke and Rudolph discloses an apparatus adapted to incubate biological samples, said apparatus comprising: processor means adapted to operate in accordance with a predetermined instruction set, said apparatus, in conjunction with said instruction set, being adapted to perform the method steps as claimed in claim 21 ([0081]-[0082]; Fig. 1).

As to claim 40 the system of Loewke and Rudolph, as described above, discloses a microscopy system adapted for selective bright field or dark field illumination for assessing biological samples for developmental viability, said system comprising:
a composite lens system (Loewke Fig. 30: 3000) having a first lens for focussing bright field illumination from a bright field illumination device to form a bright field light path (Loewke Fig. 30: 3012; [0099] – in the bright field mode of illumination, light from bright field light source 3009 is focused by condenser lens 3012) and a second aspherical lens arrangement (Loewke Fig. 30: collimating lens 3004) that is disposed concentrically to the bright field light path for focussing dark field illumination from a dark field illumination device to form a dark field light path (Loewke [0096]-[0097] – collimating lens 3004 shares the same center with, thus is concentric to, the bright field light path.  In the dark field mode of illumination, light from LED 3002 passes through aperture 3008 (see Fig. 31) to form a dark field light path.  This light is focused on sample 520); and
the dark field illumination device is disposed concentrically around, and adjacent to, the bright field illumination device (Rudolph [0042]; Fig. 2-3.) 
wherein no movement of mechanical or optical components of the apparatus is required for selective bright field and dark field illumination to enable capture of bright field and dark field images of the biological sample (Loewke [0101]-[0102] – Contemporaneous capture of bright and dark field images is performed.  Dark and bright field illumination is enabled without any mechanical moving parts.).

As to claim 41 Rudolph discloses that the bright field illumination device and the dark field illumination device form a combined illuminator comprising at least one LED as a bright field light source and at least one LED as a dark field light source arranged concentrically with respect to the bright field light source ([0042]-[0045]; Fig. 2-3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/           Primary Examiner, Art Unit 2423